Citation Nr: 1604803	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 27, 2009 and in excess of 50 percent thereafter. 

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2008 rating decision granted, in pertinent part, service connection for PTSD with a rating of 10 percent, effective June 9, 2008.  In the December 2009 rating decision, an increased rating of 30 percent was assigned, effective February 27, 2009 and then a January 2012 rating decision increased the rating to 50 percent, effective February 27, 2009.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. 
§ 3.156(b).  Id. at 1304. Thus, "new" evidence means existing evidence not previously submitted to agency decision makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Here, within a year of the December 2008 rating decision, additional VA treatment notes and the report of a May 2009 VA examination were received, and these documents reflect symptoms more severe than compensated by the 10 percent rating assigned in December 2008.  Consequently, this evidence is both new and material, and as such interim submissions before finality attach to the December 2008 rating decision, it is the decision on appeal with respect to the rating assigned for the Veteran's PTSD.  See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The most recent VA examination assessing the Veteran's PTSD was performed in June 2012, which the Board determines is too remote in time for the Board to consider it as evidence of the severity of his symptoms almost four years later.  Further, at his September 2015 hearing, the Veteran testified that his disability had worsened.  Therefore, the appeal must be remanded so that another VA examination to assess the current severity of the Veteran's PTSD can be scheduled. See Weggenmann v. Brown, 5 Vet. App. 281(1993)

In addition, the Veteran regularly receives VA treatment, but the most recent VA treatment notes of record are dated in May 2013.  Consequently, VA medical records dated from May 2013 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The outcome of the TDIU claim is in part dependent on the outcome of the increased rating claim on appeal.  Therefore, the TDIU claim is inextricably intertwined with the increased rating claim and must also be remanded. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran dated from May 2013 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examiner should also address the functional effects that the Veteran's service-connected disabilities have on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  In doing so, the examiner should also consider the impact of the Veteran's PTSD on his employability in light of the evidence that the Veteran had stopped working because of the effects of his PTSD medication.  The examiner must not consider the Veteran's age or any non-service connected disabilities.  

A complete rationale for any opinion advanced must be provided.

3. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

4. If the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met for any portion of the appeals period, the RO must refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




